 SAGINAW AGGREGATES, INC.Saginaw Aggregates,Inc.andLocal 324, InternationalUnion of Operating Engineers,AFL-CIO. Case 7-CA-8246June24, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND KENNEDYOn April 7, 1971, Trial Examiner Joseph I. Nach-man issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices alleged in thecomplaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Trial Ex-aminer's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, asmodified below.'1Respondent's exceptions are directed solely to the amoung of backpayliability of Respondent to the three discrimmatees, and therefore raise mat-ters which are more appropriate to the compliance stage of this proceeding:In the fourth sentence of the third paragraph of "The Remedy" sectionof his Decision, the Trial Examiner inadvertently failed to toll the backpayas of the time the three discriminatees are placed on a preferential hiring listat Respondent's crusher plant.DarlingtonManufacturing Company,139NLRB 241, 255, fn. 44. Accordingly, we hereby correct the error by sub-stituting the following sentence for the entire aforementioned sentence: "Itwill further be recommended that Respondent be required to make wholeJames Sykes, Merl Wark, and Stephen Vatt, for any loss of pay they sufferedby reason of the discrimination against them, by paying to each of them asum of money equal to the amount they would have earned, respectively,from September 12, 1970, to the date Respondent offers them reinstatementas above set forth, until they obtain other substantially equivalent employ-ment, or until they are placed on a preferential hiring list for jobs at thecrusher plant, less their respective net earnings during that period, in accord-ance with the Board's formula set forth in F.W.Woolworth Company,90NLRB 289, with interest at the rate of 6 percent per annum, as set forth inIsis Plumbing & Heating Co.,138 NLRB 716."The following paragraph shall be substituted for the eighth paragraph ofthe notice attached to the Trial Examiner's Decision:We WILL make up to Merl Wark, James Sykes, and Stephen Vatt thepay they lost from September 12, 1970, to the date we offer themreinstatement, or to the date they severally secure equivalent employ-ment with another employer, or until they are placed on a preferentialhiring list for jobs at the crusher plant, whichever shall first occur, lesstheir respective net earnings during that period, with interest at the rateof 6 percent per annum.191 NLRB No. 104ORDER553Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified herein, and hereby or-ders that Respondent, Saginaw Aggregates, Inc., Burt,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order, as so modified.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceeding,tried before me at Saginaw, Michigan, on February 4, 1971,with the General Counsel and Respondent represented bytheir respective counsel, involves a complaint' pursuant toSection 10(b) of the National Labor Relations Act, asamended (herein the Act), which alleges that Saginaw Aggre-gates, Inc. (herein Respondent or Company), in the course ofan organizational campaign by Local 324, InternationalUnion of Operating Engineers, AFL-CIO (herein the Unionor Local 324), interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7of the Act, terminated a portion of its operations known asthe sand plant, and discharged or laid off three employees, allbecause of their assistance to and support of the Union. Forreasons hereafter stated I find the allegations of the complaintsustained by the evidence.At the trial all parties were permitted to introduce relevantevidence, to examine and cross-examine witnesses, to argueorally on the record, and to submit briefs. Oral argument waswaived. Briefs submitted by the General Counsel and Re-spondent, respectively, have been duly considered.Upon the entire record, including my observation of thedemeanor of the witnesses while testifying, I make the'follow-ing:IFINDINGS OF FACT2A. The FactsRespondent operates several plants in the Saginaw, Michi-gan, area, but only two are involved in this proceeding; aso-called crusher plant and a sand plant. The sand plant isleased by Respondent on a royalty basis, from one MerlWark, who also works for Respondent at the sand plant. Inthe latter part of August, Union Agent Houghtaling visitedthe crusher and sand plants and established what Houghtal-Issued November 30, on a charge filed and served October 5. These andall dates hereafter referred to are 1970, unless otherwise indicated.2Although Respondent's answer denied both the labor organization andcommerce allegations of the complaint, these denials present no real issuefor decision. At the trial Respondent admitted the allegation that the Unionwas a labor organization. With respect to commerce the evidence shows thatRespondent is engaged at various points in the State of Michigan in process-ing, selling, and distributing sand and gravel During Respondent's fiscalyear ending March 31, 1970, its total sales were in excess of $350,000, ofwhich something over $77,000 was to Sargeant Contracting Company. Alljobs at Sargeant Contracting Company are performed in the State of Michi-gan, but for the performance of those jobs it purchased steel, wire mesh, andrelated products valued at about $140,000, which were shipped to it frompoints and places outside the State of Michigan Upon these facts I findwithout merit Respondent's contention that it is not subject to the Board'sjurisdiction.Ark Readi-Mix Concrete Corp.,158 NLRB 675 554DECISIONSOF NATIONALLABOR RELATIONS BOARDing called "informational pickets."' Houghtaling then wentto thepremisesof another employer where he happened tomeet Company President Richard Sykes. Houghtaling toldSykes of his desire to organize Respondent's employees.Sykes replied that in his opinion, if the employees wanted aunion, it should be Teamsters. Houghtaling then stated thatthe decision should be made by the men and asked for permis-sion to go on Respondent's premisesto talk with the em-ployees. Sykes gave such permission on condition that therebe no interference with work. About September 9 or 10,Houghtalingagainvisited Respondent's premises,4 and spoketo some employeesarranging a meetingfor the evening ofSeptember 11 at a local bar. The meeting so arranged wasattended by all but one of the employees at the two plants.'Following the unionmeeting Jamesand Daniel Sykes wentto the latter's home, and upon arrival received a telephonecall from Richard Sykes. Speaking with James Sykes, Rich-ard Sykes asked what happened at theunion meeting andwhether any vote was taken. Informed that no vote was takenand that the men received only general information, RichardSykes stated that he could not go along with the OperatingEngineers; they would break him; he knew their agents andcould not get along with them; and before he would deal withthe Operating Engineers, he would sell his equipment. Rich-ard Sykes then asked James Sykes if the men would be willingto work without a union until the spring of 1971, and if at thattime the menstillwanted a union he would get Teamsters,the only union he wanted to represent the men, and those whowanted Teamsters could stay and the others could leave. Thisconversation concluded with James Sykes stating that he wasagreeable to continuing without a union until the spring of1971.In his conversation with Daniel Sykes, Richard Sykesasked what happened at theunion meeting, and particularlyif Operating Engineers had,been voted in. Daniel replied thatno vote was taken, and that themeeting wasdevoted to themen askingquestions to which the union representative re-plied.Richard Sykes then told Daniel Sykes that he knewwho was behind the Union; it was the three men at the sandplant (Wark, Vatt, and James Sykes); and the Union hadcaused a "good many" employers to go broke, and before hewould let "those fellows" break him, he would close his entireoperation. Daniel told Richard Sykes not to blame the threemen at the sand plant because he was in favor of the Operat-ing Engineers.'The following morning (September 12), Richard Sykeswent to the crusher plant, called the employees together, andtold them he had stayed up all the preceding night and hadlost allthe sleep that he was going to lose over this matter;he wasgoingto close down the sand plant, because it wasn'tmaking any money; he would lay off thosemen andsell theequipment; and the fourmen atthe crusher plant now con-stituted the Company, and if they wanted Operating Engi-neersthey would have to vote right there for them, and if theydid they could also go on road in front of the plant and picket,and that he would sell the crusher plant also. Richard Sykes'Houghtaling testified that the picket signs remained up about 10 days6It is not clear from the evidence whether on this occasion Houghtalingvisited both plants or only one and, if only one, which one.5The parties stipulated that the employees at the sand plant were MerlWark, James Sykes, and Stephen Vatt, and those employed at the crusherplant were Bill Bleuer, Sam Jacobs, Dan Sykes, and Cliff Ross. All butStephen Vatt attended the unionmeeting.James Sykes, Dan Sykes, andCompany President Richard Sykes are brothers.6Based on the credited testimony of James and Daniel Sykes. RobertSykes admits that he talked to his brothers over the telephone on theoccasion referred to, and that he asked them what occurred at the unionmeeting andwhether they wanted the Union to represent them.asked each of the four employees in turn if they wanted to berepresented by Operating Engineers, Teamsters, or no union.In response to Richard Sykes' question each of the men re-sponded to his question; three stating that they were not infavor of any union, and the fourth expressed himself as infavor of Operating Engineers.'From the crusher plant Richard Sykes went to the sandplant where he told the men that he was closing down thatoperation; the men should pull out the pumps, drain theplant; and upon completion of that work they were laid off.Since September 12, the sand plant has not operated.' RobertSykes testified without contradiction that the lease he held onthe sand plant has been surrendered, and that the crane,loader,and scaleshe had at the sand plant have been sold.What disposition, if any, he made ofthe remainingequipmentat the sand plant the record does not show.Robert Sykes testified that his sole reason for closing thesand plant when he did was that the operation had been alosing venture from its inception,and inview of the fact thatits inventory was then at low ebb, the time was opportune forsuch closing. In support of this contention, Respondent relieson two profit-and-loss statementsprepared by its accountant.The first such statement covers the fiscal year from April1969 to March 31, 1970, showing a loss of $37,483.74. Thesecond statement covers the period from April 1, 1970, toSeptember 30, 1970, and showsa lossof $4,395.91. Account-ant Whaley testified that profit-and-loss statementswere nor-mally prepared each month, except during the winter whenthe plants were closed because of adverse weather, andrelated to the entire operation, rather than to the sand plantalone and that the entire operation always showed a loss.Whaley also testified that the twostatementswere in factprepared at the same time, about 4 months prior to the datehe testified (February 4, 1971). Whaley further testified thathe prepared the two profit-and-loss statementsreferred at therequest of Respondent's counsel who informed him that thepurpose of the request was to determine costs. He received norequest for the preparation of similarstatementsfor fiscal1968-69.B.Contentions and ConclusionsRichard Sykes' interrogation of his brothers in the tele-phone conversation on September 11, as to what happened atthe union meeting, whether any vote has been taken, as wellas his statements that Operating Engineers would break himand that before he would deal with them he would sell hisequipment and close down his entire operation, and hissuggestion that the matter of a union be deferred until springand at that time he would get Teamsters to represent the menand those who did not want Teamsters could leave clearlywas a probing into whether or not they supported or intendedto support the Union. The Board has held that such conduct,absent justification which I find does not exist here, tends tocoerce employees in the free exercise of their Section 7 rights,and hence violates Section 8(a)(1) of the Act.EssexWireCorporation,188 NLRB No. 59;Engineered Steel Products,Inc.,188 NLRB No. 52; and cf.Gifford-Hill & Co., Inc.,188NLRB No. 45. For the same reason Richard Sykes' statementto the men at the crusher plant on September 12 that if they'Based on the credited testimony of Daniel Sykes and the admissions ofRichard Sykes. Although Richard Sykes did not admit that he stated hisintention of selling the crusher plant and that if the men selected OperatingEngineers they could go on the road and picket, he did not deny the tes-timony in that regard of Daniel Sykes, whom I credit.6Based onthe credited testimony of James Sykes, Merl Wark, and theadmission of Richard Sykes that he closed the sand plant on the occasionreferred to. SAGINAW AGGREGATES, INC.555selected OperatingEngineersthey would be on the road pick-eting and that he would close the crusher plant, also violatedSection 8(a)(I) of the Act.Equally violative of Section 8(a)(1) of the Act was thepolling of the employees at the crusher plant by RichardSykes the morning of September 12. As heretofore found,Sykes on that morning called the four employees of thecrusher plant together and told them that he was not in favorof Operating Engineers, and asked that each of them statewhether they wanted to join that Union or not; three em-ployees stated that they were not in favor of any union, thefourth stating that he was in favor of Operating Engineers.Although Respondentargues(br., p. 5) that what Sykes didcould `By no stretch of the imagination ... be construed asa `polling of employees,"' I must and do find and concludethat it was precisely that. Sykes admittedly required eachemployee to declare himself with respect to his union viewsand sympathies. This is the exact conduct the Board through-out its opinion inStruksnes Construction Co., Inc.,165NLRB 1062, referred to as a "poll" or "polling" of em-ployees. That Respondent's polling in the instant case failedto satisfy the safeguards set forth inStruksnes, supra,andhence must be regarded as violative of Section 8(a)(1) of theAct, is clear. The Union having,niade no demands on Re-spondent for recognition, the polling could not have been forthe purpose of determining the truth of a claim of majority;no such purpose was communicated to the employees; noassurance against reprisal was given; the poll was not bysecret ballot; and the polling was not, as I have found, con-ducted in an atmosphere free of other unfair labor practices.Respondent's contention that all Richard Sykes' remarks,which I have found violative of Section8(a)(1), areprotectedby Section 8(c) of the Act, I find without merit. The Boardhas long held that an employer's statementof intent to closedown his operation, as I have found Richard Sykes did in theinstantcase, isnot astatementof views, arguments, or opin-ion, but a threat which is not within the scope of Section 8(c).KaiserAgricultural Chemicals,187 NLRB No. 95 (TXD, sec.Q. And even general statements, to be protected by Section8(c) must be "phrased on the basis of objective fact to conveyan employer's belief as to demonstrably probable conse-quences beyond his control...." N.L.R.B. v. Gissel PackingCo., 395 U.S. 575, 618. However, if the employer's statement,although phrased in terms of a prediction, carries "any im-plication that an employer may or may not take action solelyon his own initiative for reasons unrelated to economic neces-sitiesand known only to him, the statementis nolonger areasonable prediction based on available facts but a threat ofretaliation based on misrepresentation and coercion, and assuch without the protection of the First Amendment."idAnd the test in determining whether a given statement fallson one side of the line or the other is, "What did the speakerintend and the listener understand"id. at 619. Applying thetests set forth inGissel, supra,Imust and do find and con-clude that Richard Sykes' statements to James and DanielSykes in the telephone conversation on September 11 thatbefore he would deal with OperatingEngineershe would sellhis equipment and close down his entire operation, as well ashis statement to the employees at the crusher plant on Sep-tember 12, were not predictions of the probable consequencesof unionization,or the expression of a management decisionalready arrived at,butsimplethreats to retaliateagainst em-ployees if they selected OperatingEngineersto representthem.The final question involved is whether Respondent's clos-ing of the sand plant on September 12, with the attendantlayoff of three employees, was discriminatorily motivated andhence violative of Section8(a)(3) and(1) of the Act. Al-though Respondent contends that its reason for closing thesand plant were solely economic, and the evidence leaves noroom for doubt that the Sand plant was losing money, uponconsideration of the entire record I am nonetheless con-vinced, and therefore find and conclude, that Sykes closed thesand plant to retaliate against the employees because of theirefforts to have Operating Engineers as their collective-bar-gaining representative and was, therefore, violative of Section8(a)(3) and (1) of the act, and that the sand plant was un-profitable was simply seized upon in an attempt to give theclosing apparent legitimacy. I reach this conclusion upon thetotality of the following considerations.1. I must start with the premise that the closure of the sandplant and the layoff of the three employees that worked therewas conduct "inherently destructive" of important employeerights.Hence, proof ofantiunionmotivation was not a partof the General Counsel's case;rather the burden was onRespondent to establish that the closing of the sand plant andthe laying off of the employees was motivated solely bylegiti-mate objectives.N.L.R.B. v. Great Dane Trailers,388 U.S.26, 34.2. In his telephone conversations with James and DanielSykes on the evening of September 11, Richard Sykes madeno reference to the necessity of closing the sand plant becauseof economic factors. Rather, Ricahrd Sykes suggested thatthe men work until the following spring without any union.3.The two profit-and-loss statements introduced by Re-spondent show that in the fiscal year April 1, 1969, to March31, 1970, the operation of the sand plant resulted in a loss of$37,483.74, and that in the 6 months after that, ending Sep-tember 30, 1970, the loss was only $4,395.91. Not only wasthis a substantial improvement in the profit picture,' but thosefigures were not available to Sykes when he closed the sandplant on September 12.4.When Richard Sykes appeared at the crusher plant themorning of September 12, he told the men that he had stayedup all the preceding night, had lost all the sleep that he wasgoing to lose, and that hewas goingto shut down the sandplant. In view of his telephone conversations with James andDaniel Sykes the preceding evening, and the statements hetheta made,it isplain and I find that his statements regardingloss of sleep has reference only to the advent of the Union.5'.It is, significant that, although Richard Sykes had maderemarks prior to September 1, the sand plant was not makingmoney, it was not until the Union came into the picture thathe allegedly found its loss picture, which had by that timesubstantially improved, too burdensome to further endure.In sum,I do not credit the testimony of Richard Sykes thathis decision to close the sand plant was motivated solely bythe fact that the operation was unprofitable. On the contrary,for the reasons stated, I find and conclude that suchclosingwas motivated by the fact that Sykes wished to thwart theorganizational efforts of the Union among his employees. I sofind and conclude.Upon the foregoing findings of fact, and the entire recordin thecase,Imake the following:CONCLUSIONS OF LAW1.Respondentis anemployer within the meaning of Sec-tion 2(2) of the Act andis engagedin commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.'As the sand plant normally closed during the winter season for some3 or 4 months, the figures for the year were virtually complete. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By the conductset forth insection I,B, hereof,Respond-ent interfered with,restrained,and coerced its employees inthe exercise of rights guaranteed by Section7 of the Act, andthereby engaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(1) ofthe Act.4.By closing down its sand plant and laying off its em-ployees there employed,Respondent discriminated againstsaid employees in regard to their hire or tenure of employ-ment, discouraging membership in a labor organization, andthereby engaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(3) and(1) of the Act.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices affecting commerce, it will berecommended that it be required to cease and desist there-from and take certain affirmative action found necessary anddesigned to effectuate the policies of the Act.The 8(a)(1) violations herein found including the closing ofthe sand plant, being of a character which go to the very heartof the Act, an order requiring Respondent to cease and desistfrom in any manner infringing upon employee rights is war-ranted, and I shall so recommend.N.L.R.B. v. Entwistle Mfg.Co.,120 F.2d 532 (C.A. 4);California Lingerie, Inc.,129NLRB 912, 915.The critical question regarding remedy is the GeneralCounsel's contention that restoration of thestatus quore-quires that Respondent be ordered to resume operation of thesand plant. However, as Respondent has surrendered its leaseon the premises where the sand plant was operated and hassold a substantial portion of the equipment used in that opera-tion, I feel that a remedy similar to that which the Boardordered inDarlingtonManufacturing Company,139 NLRB241, 253, will afford adequate relief and fully effectuate thepolicies of the Act. Accordingly, I shall recommend thatRespondent place the names of James Sykes, Merl Wark, andStephen Vatt on a preferential hiring list for jobs at thecrusher plant, should such become available, or at the sandplant should Respondent resume such operation, before otherpersons are hired for such work. It will further be recom-mended that Respondent be required to make whole JamesSykes, Merl Wark, and Stephen Vatt, for any loss of pay theysuffered by reason, of the discrimination against them, bypaying to each of them a sum of money equal to the amoungthey would have earned, respectively, from September 12,1970, to the date Respondent offers them reinstatement asabove set forth, or until they obtain other substantiallyequivalent employment, less their respective net earnings dur-ing that period, in accordance with the Board's formula setforth inF W. Woolworth Company,90 NLRB 289, withinterest at the rate of 6 percent per annum, as set forth inIsis Plumbing & Heating Co.,138 NLRB 716. It will also berecommended that Respondent be required to preserve and,upon request, make available to authorized agents of theBoard all records necessary or useful in determining compli-ance with the Board's order, or in computing the amount ofbackpay due thereunder.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Na-tional Labor Relations Act, as amended, I hereby issue thefollowing recommended:10°In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,ORDERSaginaw Aggregates, Inc., Saginaw, Michigan, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating or polling employees with respect to theirunion sympathies, activities, or desires.(b) Threatening employees with plant closure if they con-tinuetheir efforts to secure union representation.(c)Discouraging membership in Local 324, InternationalUnion of Operating Engineers, AFL-CIO, or any other labororganization of its employees by plant closing, discharging orlaying off its employees, or by discriminating in any othermanner with respect to the hire and tenure of employment ofits employees, or any term or condition of such employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organ-ization, to form, join, or assist labororganizations, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollectivebargainingor other mutual aid or protection, or torefrain from any and all such activities.2. Take the following affirmative action designed and foundnecessary to effectuate the policies of the Act:(a)Create a preferential hiring listcontainingthe namesJames Sykes, Merl Wark, and Stephen Vatt, and furnish acopy of said list to the aforementioned Local 324, and to eachof the persons named on said list. If and when Respondentshall resume operation of a sand plant, or as vacancies occurin its remaining operations, Respondent shall offer the above-mentioned individuals reinstatement, without prejudice totheir seniority or other rights and privileges previously en-joyed, by offering them employment in such vacancies orresumed operations before other persons are hired, all as setforth in the section hereof entitled "The Remedy."(b)Make whole James Sykes, Merl Wark, and StephenVatt for any loss of pay suffered by reason of the discrimina-tion against them, in themannerset forth in the sectionhereof entitled "The Remedy."(c)Notify immediately James Sykes, Merl Wark, and Ste-phen Vatt, respectively, if presently serving in the ArmedForces of the' United States of their right under this Order,as provided in the Selective Service Act and' the UniversalMilitary Training and Service Act, asamended,after dis-charge from the Armed Forces.(d) Preserve and, upon request, make available to author-ized agents of the National Labor Relations Board, for exami-nation and copying, all payroll records, social security pay-ment records, timecards, personnel records and reports, andall other records necessary or useful in determining compli-ance with this recommended Order, or in computing theamount of backpay due, as herein provided.(e) Post at its plant inthe Saginaw,Michigan,area, andmail acopy to James Sykes, Merl Wark, and Stephen Vatt,at their respective last known addresses, copies of the at-tached notice marked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 7, De-troit,Michigan, shall, after being signed by an authorizedrepresentative, by posted and mailed as herein provided im-conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of a United States Court of Appeals Enforc-ing an Order of the National Labor Relations Board " SAGINAW AGGREGATES, INC.mediately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the aforesaid Regional Director, in writing,within 20 days what steps it has taken to comply herewith."11 In the event that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified by deletingthe words "receipt of this Decision," and substituting therefor the word"this Order."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Saginaw Aggregates, Inc., violated theNational Labor Relations Act, and ordered us to post thisnotice.We intend to carry out the order of the Board, theJudgment of any court, and abide by the following:Section 7 of the Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collectivebargainingor othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT coercively interrogate or poll our em-ployees with respect to their sympathy for or activitiesin support of any union.WE WILL NOT close down any part of our operationand lay off employees because they have elected to assistor supporta union.WE WILL NOT, in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed by Section 7 of the Act.As the Board has found that we violated the law whenwe closed our sand plant and laid off Merl Wark, JamesSykes, and Stephen Vatt, we will take the following ac-tion:557WE WILL create a preferential hiring list containingthe names of the aforesaid employees, and mail a copyof said list and of this notice to each of said employees.WE WILL, should we resume operation of a sand plantin the Saginaw, Michigan, area, offer the employeesnamed on said preferential hiring list full reinstatementto their former or substantially equivalent jobs, withoutprejudice to the seniority or rights and privileges theypreviously enjoyed, before hiring any other employee forsuch operation.WE WILL, should vacancies occur in the work force ofour crusher plant, offer such employment to the personsnamed on the aforementioned preferential hiring list,without prejudice to the seniority or other rights andprivileges they previously enjoyed, before hiring anyoneelse to fill such vacancies.WE WILL make up to Merl Wark, James Sykes, andStephen Vatt, the pay they lost from September 12, 1970,to the date we offer them reinstatement, or to the datethey severally secure equivalent employment withanother employer, whichever shall first occur, togetherwith 6 percent interest.WE WILL notify, if and when we resume operation ofa sand plant in the Saginaw, Michigan, area, Merl Wark,James Sykes, and Stephen Vatt, if serving in the ArmedForces of the United States of their right to full reinstate-ment upon application in accordance with the SelectiveService Act and the Universal Military Training andServiceAct, as amended, after discharge from theArmed Forces.SAGINAWAGGREGATES, INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 500 BookBuilding,1249Washington Boulevard, Detroit,Michigan48226, Telephone 313-226-3200.